   Case 2:18-cv-06091-GW-SK Document 30 Filed 02/08/19 Page 1 of 9 Page ID #:302

                                                                                                              JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-6091-GW(SKx)                                              Date      February 8, 2019
 Title             Pretty in Plastic, Inc. v. Maryellis Bunn, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                              None Present
                 Deputy Clerk                          Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                         None Present                                            None Present
 PROCEEDINGS:                IN CHAMBERS - FINAL RULING ON DEFENDANTS' MOTION TO
                             DISMISS FIRST AMENDED COMPLAINT [25]


       Based on the attached final decision on Defendants' Motion to Dismiss: (1) the Plaintiff's
copyright cause of action is dismissed without leave to amend and (2) the Court declines to exercise
supplemental jurisdiction over the remaining state causes of action and they are dismissed without
prejudice.




                                                                                                     :
                                                                 Initials of Preparer   JG
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                    Page 1 of 1
Case 2:18-cv-06091-GW-SK Document 30 Filed 02/08/19 Page 2 of 9 Page ID #:303



Pretty in Plastic, Inc. v. Maryellis Bunn et al.; Case No. 2:18-cv-06091-GW-(SKx)
Final Ruling on Motion to Dismiss

.

I.     Background
       Plaintiff Pretty in Plastic, Inc. (“Plaintiff” or “PIP) sues Defendants Maryellis Bunn
(“Bunn”) and 1AND8, Inc. (“1AND8” and, collectively with PIP, “Defendants”) for: (1)
Copyright Infringement, 17 U.S.C. §§ 106, et seq.; (2) Breach of Contract; (3) Unjust
Enrichment; and (4) Unfair Competition, Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL
claim”). See generally First Amended Complaint(“FAC”), Docket No. 24. Defendants move to
dismiss the complaint in full. See generally Motion to Dismiss (“Motion”), Docket No. 25.
Plaintiff opposes. See generally Opposition to Motion (“Opp’n”), Docket No. 27.
       The Complaint alleges the following: PIP was founded by “Julie B.” in Los Angeles in
2006. FAC ¶ 2. Plaintiff is a production and fabrication studio for art installations, pop art
projects, fine art fabrication, multiples, and designer toys. Id. ¶ 3. PIP employs and collaborates
with creatives (presumably artists) to deliver projects to paying clients and customers. Id. ¶¶ 3,
5. Julie B., as an artist and founder of PIP, has been featured in LA Weekly, Juxtapoz, Design
Bureau, Reading Rainbow, NPR’s Morning Edition, and was co-curator for “The Art of Toys”
exhibit at the Lancaster Museum of Art and History. Id. ¶ 4.
       1AND8 owns and operates the “Museum of Ice Cream.” Id. ¶ 9. Each Museum of Ice
Cream location is a “pop-up” business in a repurposed building that features ice cream themed
rooms through which groups of customers walk.              The rooms feature artistic exhibits and
immersive experiences, bright playful colors, and the locations are intended to remind visitors of
ice cream and evoke feelings of nostalgia. Id. ¶ 10.
       In September 2016, 1AND8 contacted PIP about creating a room installation at the Los
Angeles Museum of Ice Cream’s Spring 2017 exhibition. Id. ¶ 11. Bunn personally asked PIP
to bid on one item and four rooms, including a “Rainbow Sherbet Room.” Id. ¶ 12. PIP
prepared several proposals, but before sharing them, asked on November 3, 2016 that Defendants
sign a Non-Disclosure Agreement (“NDA”), which Bunn signed that day. Id. ¶¶ 13-14. Later
that day, PIP sent 1AND8 concepts and designs for each of the four rooms. Id. ¶ 16. Each
design was marked as “property” of PIP which could not be “reproduced without written
permission.” Id. The design for the Rainbow Sherbet Room included a solid-white unicorn with


                                                       1
Case 2:18-cv-06091-GW-SK Document 30 Filed 02/08/19 Page 3 of 9 Page ID #:304



a long gold horn. Id. ¶ 17. PIP and 1AND8 never reached an agreement for use of PIP’s
designs. Id. ¶ 18.
        Just under a year later, in October 2017, a newsletter for the San Francisco Museum of
Ice Cream featured a solid-white unicorn with a long gold horn. Id. ¶ 19. PIP contacted
Defendants to explain the use of the unicorn. Id. ¶ 21. Around that time, in an Instagram post,
the Museum of Ice Cream stated:
               When designing MOIC, our Co-Founder, Maryellis Bunn, wanted
               to create a space that commemorated the city’s beautiful message
               of cohesion and inclusivity. MOIC SF’s RAINBOW room, uses
               the symbolism of unicorns & rainbows as a tribute to San
               Francisco’s history of acceptance.
Id. ¶ 24. Bunn also described the Rainbow Sherbet Room at the San Francisco Museum of Ice
Cream as her direct response to the “pride” celebration in San Francisco. Id. ¶ 26.
        The various Museums of Ice Cream have received nationwide attention and Bunn has
declared that she expects each location to garner at least $10 million in ticket sales. Id. ¶ 30.
The unicorn in the San Francisco Rainbow Sherbet Room has been a “HUGE hit” and featured in
social and other media. Id. ¶¶ 31-32. The unicorn is featured on the Museum of Ice Cream
website.
        On June 18, 2018, the United States Copyright Office accepted an application for
copyright registration for the original work, Pretty in Plastic Rainbow Sherbet Room Design
Proposal, and assigned it case number 1-6689555661. Id. ¶ 40. Plaintiff alleges that:
               [t]he selection and arrangement of a full-bodied, monochromatic,
               semi-gloss white unicorn with approximately eight visible spirals
               on a long, shiny gold horn, as depicted in the Pretty in Plastic
               Rainbow Sherbet Room Design Proposal, is an original depiction
               of a unicorn. The combination of these elements is original and had
               never been publicly disclosed before Defendants copied this
               combination of elements, including in the San Francisco location
               of the MOIC.
Id. ¶ 42.
        Plaintiff alleges that Defendants’ infringement of its copyright has been undertaken
knowingly and with intent to financially gain from the protected work. Id. ¶ 43. Plaintiff further
alleges that Defendants violated the NDA by using Plaintiff’s design propose at the San
Francisco Museum of Ice Cream. Id. ¶ 50.
        Likewise, Plaintiff asserts that Defendants have been unjustly enriched through their


                                                    2
Case 2:18-cv-06091-GW-SK Document 30 Filed 02/08/19 Page 4 of 9 Page ID #:305



“breach of confidence.” See id. ¶¶ 53-64. Specifically, Plaintiff asserts that she conveyed
confidential and novel information in her design proposal that Defendants then used to enrich
themselves. See id. ¶ 56.
        Finally, Plaintiff asserts its UCL claim based on Defendants’ unauthorized use of PIP’s
copyrighted work. See id. ¶¶ 65-68.
II.     Legal Standard
        Under Federal Rule of Civil Procedure (“Rule”) 12(b)(6), a defendant may move to
dismiss for failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). A
complaint may be dismissed for failure to state a claim for one of two reasons: (1) lack of a
cognizable legal theory; or (2) insufficient facts under a cognizable legal theory. Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 555 (2007); see also Mendiondo v. Centinela Hosp. Med. Ctr., 521
F.3d 1097, 1104 (9th Cir. 2008) (“Dismissal under Rule 12(b)(6) is appropriate only where the
complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal
theory.”).
        In deciding a Rule 12(b)(6) motion, a court “may generally consider only allegations
contained in the pleadings, exhibits attached to the complaint, and matters properly subject to
judicial notice.” Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007). The court must
construe the complaint in the light most favorable to the plaintiff, accept all allegations of
material fact as true, and draw all reasonable inferences from well-pleaded factual allegations.
Gompper v. VISX, Inc., 298 F.3d 893, 896 (9th Cir. 2002); Sprewell v. Golden State Warriors,
266 F.3d 979, 988 (9th Cir. 2001), amended on denial of reh’g, 275 F.3d 1187 (9th Cir. 2001);
Cahill v. Liberty Mutual Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996). A court is not required to
accept as true legal conclusions couched as factual allegations. Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009). Where a plaintiff facing a Rule 12(b)(6) motion has pleaded “factual content that
allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged,” the motion should be denied. Id.; Sylvia Landfield Trust v. City of Los Angeles, 729
F.3d 1189, 1191 (9th Cir. 2013). But if “the well-pleaded facts do not permit the court to infer
more than the mere possibility of misconduct, the complaint has alleged − but it has not show[n]
. . . the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (citations omitted).
        If a court dismisses certain claims, “[l]eave to amend should be granted unless the district
court ‘determines that the pleading could not possibly be cured by the allegation of other facts.’”



                                                        3
Case 2:18-cv-06091-GW-SK Document 30 Filed 02/08/19 Page 5 of 9 Page ID #:306



Knappenberger v. City of Phoenix, 566 F.3d 936, 942 (9th Cir. 2009) (quoting Lopez v. Smith,
203 F.3d 1122, 1127 (9th Cir. 2000) (en banc)).
III.    Discussion
        A. Judicial Notice
        Defendants seek judicial notice of the Merriam-Webster Dictionary definition of
“unicorn” and the “unicorn” entry in the Encyclopedia Britannica. See generally Request for
Judicial Notice (“RJN”), Docket 26. Plaintiff did not oppose the RJN. See generally Docket.
The Court would again grant the RJN for the reasons stated in its first order on Defendants’
motion to dismiss. See Nov. 8, 2018, Minutes of Defendants’ Motion to Dismiss Complaint
(“First Order”), Docket No. 23, at 3.
        B. Copyright Infringement1
        To demonstrate copyright infringement, a plaintiff must show: “(1) ownership of a valid
copyright, and (2) copying of constituent elements of that work that are original.” Feist Publ’ns,
Inc. v. Rural Tel. Servs. Co., 499 U.S. 340, 361, 111 S.Ct. 1282, 113 L.Ed.2d 358 (1991). “[T]he
second element has two distinct components: ‘copying’ and ‘unlawful appropriation.’”
Rentmeester v. Nike, Inc., 883 F.3d 1111, 1117 (9th Cir. 2018), petition for cert. filed, 2018 WL
6504255 (U.S. Dec. 3, 2018) (No. 18-728).
        “When the plaintiff lacks direct evidence of copying, he can attempt to prove it
circumstantially by showing that the defendant had access to the plaintiff’s work and that the two
works share similarities probative of copying.” Id.
          “Proof of unlawful appropriation—that is, illicit copying—is necessary because
copyright law does not forbid all copying.” Id. “[A] defendant incurs no liability if he copies
only the ‘ideas’ or ‘concepts’ used in the plaintiff’s work. To infringe, the defendant must also
copy enough of the plaintiff’s expression of those ideas or concepts to render the two works
‘substantially similar.’ ” Id. As the Ninth Circuit recently clarified, the term “substantial
similarity” means different things to “copying” and “unlawful appropriation.” Id. The Ninth
Circuit explained:
                 To prove copying, the similarities between the two works need not
                 be extensive, and they need not involve protected elements of the

1
  Because the FAC is so similar to the original Complaint, much of this tentative ruling will be the same as the
Court’s First Order. Specifically, on the copyright infringement claim, Plaintiff simply added one new paragraph to
the SAC. Compare FAC ¶ 42 with Complaint, Docket No. 1, ¶ 42.



                                                             4
Case 2:18-cv-06091-GW-SK Document 30 Filed 02/08/19 Page 6 of 9 Page ID #:307



               plaintiff’s work. They just need to be similarities one would not
               expect to arise if the two works had been created independently.
               To prove unlawful appropriation, on the other hand, the similarities
               between the two works must be “substantial” and they must
               involve protected elements of the plaintiff’s work.
Id.
       To determine whether works are substantially similar for unlawful appropriation, courts
employ a two-part test: an intrinsic test and an extrinsic test. Id. at 1118. “The intrinsic test is a
subjective comparison that focuses on ‘whether the ordinary, reasonable audience’ would find
the works substantially similar in the ‘total concept and feel of the works.’ ” Cavalier v. Random
House, Inc., 297 F.3d 815, 822 (9th Cir. 2002) (citing Kouf v. Walt Disney Pictures & Television,
16 F.3d 1042, 1045 (9th Cir. 1994)). Because the intrinsic test is a “subjective assessment of the
concept and feel of two works,” Shaw v. Lindheim, 919 F.2d 1353, 1360 (9th Cir. 1990), a
determination of two works’ intrinsic similarities “must be left to the jury,” Smith v. Jackson, 84
F.3d 1213, 1218 (9th Cir. 1996).
       A court may dismiss a complaint on a 12(b)(6) motion, however, for failing to satisfy the
extrinsic test. See Rentmeester, 883 F.3d at 1123; Schkeiban v. Cameron, No. CV 12-0636-R-
(MANx), 2012 WL 5636281 (C.D. Cal. Oct. 4, 2012), aff’d, 566 F. App’x 616 (9th Cir. 2014)
(dismissing a complaint with prejudice because the plaintiff could not satisfy the extrinsic test).
       Citing Cavalier, the Rentmeester court summarized the extrinsic test as follows:
               The extrinsic test assesses the objective similarities of the two
               works, focusing only on the protectable elements of the plaintiff’s
               expression. Before that comparison can be made, the court must
               “filter out” the unprotectable elements of the plaintiff’s work—
               primarily ideas and concepts, material in the public domain, and
               scènes à faire (stock or standard features that are commonly
               associated with the treatment of a given subject). The protectable
               elements that remain are then compared to corresponding elements
               of the defendant’s work to assess similarities in the objective
               details of the works.
Rentmeester, 883 F.3d at 1118 (citations omitted).
       In its First Order, applying the extrinsic test, this Court reviewed the individual elements
of the comparable unicorns and determined that the individual aspects were not protectable under
the Copyright Act. See First Order at 8-9. To the extent that certain individual elements – such
as the monochromatic white color scheme or ringed gold horn – may be protectable, the Court
determined that there was not a substantial similarity between the two unicorns. See id. at 9.


                                                      5
Case 2:18-cv-06091-GW-SK Document 30 Filed 02/08/19 Page 7 of 9 Page ID #:308



Specifically, the Court noted that the relative length of the horns and the angle at which they
come out of the unicorns’ foreheads were clearly different.
       Plaintiff “now alleges that the combination of elements that have been misappropriated
by Defendants is original and had never been publicly disclosed before.” See Opp’n at 1.
Specifically, Plaintiff added one paragraph to the FAC:
               [t]he selection and arrangement of a full-bodied, monochromatic,
               semi-gloss white unicorn with approximately eight visible spirals
               on a long, shiny gold horn, as depicted in the Pretty in Plastic
               Rainbow Sherbet Room Design Proposal, is an original depiction
               of a unicorn. The combination of these elements is original and had
               never been publicly disclosed before Defendants copied this
               combination of elements, including in the San Francisco location
               of the MOIC.
FAC ¶ 42.
       As in its First Order, the Court will apply the extrinsic test and compare the following
pictures:




       The Court does not think that Plaintiff’s single new allegation changes the Court’s
analysis in its First Order. On a basic level, the Court thinks it is implausible that a white
unicorn with a gold horn “is original and ha[s] never been publicly disclosed before.” As the
Ninth Circuit explained in Satava v. Lowry, 323 F.3d 805, 810 (9th Cir. 2003), “expressions that
are standard, stock, or common to a particular subject matter or medium are not protectable
under copyright law.” Further, and more relevant to Plaintiff’s point on this second motion to
dismiss, “it is not true that any combination of unprotectable elements automatically qualifies for
copyright protection . . . . [A] combination of unprotectable elements is eligible for copyright



                                                    6
Case 2:18-cv-06091-GW-SK Document 30 Filed 02/08/19 Page 8 of 9 Page ID #:309



protection only if those elements are numerous enough and their selection and arrangement
original enough that their combination constitutes an original work of authorship.” Id. at 811.
       The Court does not think that Plaintiff’s unicorn displays the “quantum of originality
needed to merit copyright protection.” Id. Plaintiff’s unicorn depicts the mythical creature as
they are often depicted. Granting Plaintiff a copyright over her unicorn would effectively
provide Plaintiff a monopoly over depictions of white unicorns. See id. at 812.
       Moreover, even if the Court were to credit Plaintiff’s argument that the combination of
the unprotectable elements renders the unicorn protectable, the Court would conclude (again)
that the unicorns are strikingly different. While, “we do not have a well-defined standard for
assessing when similarity in selection and arrangement becomes ‘substantial,’ and in truth no
hard-and-fast rule could be devised to guide determinations that will necessarily turn on the
unique facts of each case,” the Court would “borrow from the standard Judge Learned Hand
employed in a case involving fabric designs: The two photos’ selection and arrangement of
elements must be similar enough that ‘the ordinary observer, unless he set out to detect the
disparities, would be disposed to overlook them.’” Rentmeester, 883 F.3d at 1121 (quoting Peter
Pan Fabrics, Inc. v. Martin Weiner Corp., 274 F.2d 487, 489 (2d Cir. 1960)). In Rentmeester,
the Ninth Circuit reasoned that even though an ordinary observer would look at two photos of
Michael Jordan dunking a basketball in a similar but not identical pose, that same observer
would note that the photos were unmistakably different. Rentmeester, 883 F.3d at 1123. The
Court thinks that the same is true here. While observers would look at the unicorns and think
“oh, unicorns,” even a casual observer would not mistake the two for one another.
       Even if there were certain copyrightable elements of Plaintiff’s unicorn, the copyright
would be “thin,” meaning that it “protects against only virtually identical copying.” See Satava,
323 at 812 (citing Ets–Hokin v. Skyy Spirits, Inc., 323 F.3d at 766 (9th Cir. 2003)); see also
Folkens v. Wyland Worldwide, LLC, 882 F.3d 768, 776-77 (9th Cir. 2018) (holding that a
depiction of two dolphins crossing is not protectable because it can occur in nature and that “the
other particularities of the scene depicted are not the same.”). At the hearing, much of the
discussion revolved around the monochromatic whiteness of the unicorns (specifically, their
hooves), and the ringed gold horn. As the Court has already described, the Court sees important
differences between the unicorns, and specifically these features of the creatures. See First Order
at 6-9. While, the hooves on both unicorns are white, that is basically their only similarity.



                                                    7
Case 2:18-cv-06091-GW-SK Document 30 Filed 02/08/19 Page 9 of 9 Page ID #:310



Plaintiffs’ hooves are clearly smaller and more similar to what you would see on a real-life
horse. Defendants’ hooves, meanwhile, are more like high-heeled or platform shoes. In no way
are the hooves “virtually identical.” Similarly, while the horns are both ringed and gold, the
length of the horns, the angle that they protrude from the unicorn, and the “tightness” of the rings
are all different. The Court would conclude that they are not substantially similar under the
extrinsic test.
        Finally, at the hearing, Plaintiffs emphasized that the similarity and originality of the
unicorns should be assessed at a later stage in the proceedings. However, while “[i]t is true that
dismissal of copyright infringement claims occurs more commonly at the summary judgment
stage . . . dismissal at the pleading stage is by no means unprecedented.” Rentmeester, 883 F.3d
at 1123. Because the Court has the photos of the unicorns before it, “[t]his is not a case in which
discovery could shed light on any issues that actually matter to the outcome.” As such, the Court
would dismiss Plaintiff’s Copyright claim.
        C. State Law Claims
        As previewed in the First Order, the Court would not to retain jurisdiction over the
remaining state law claims. See First Order at 11, n.3.
IV.     Conclusion
        For the foregoing reasons, the Court would GRANT in part and DENY in part
Defendants’ Motion. The Court would grant the Motion and dismiss the Copyright claim.
Because the Court previously allowed Plaintiff to amend, and Plaintiff still could not allege a
viable Copyright claim, the Court would dismiss that count with prejudice. The Court would
decline to retain jurisdiction over the state law claims and would dismiss those without
prejudice to the Plaintiff re-filing in state court.




                                                       8
